AMERICAN INDEPENDENCE FUNDS TRUST (the “Trust”) SUPPLEMENT DATED MARCH 2, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 AMERICAN INDEPENDENCE STOCK FUND (TICKER SYMBOL: ISFSX) This supplement to the Prospectus and Statement of Additional Information (“SAI”), each dated March 1, 2015, for the American Independence Funds Trust, updates certain information in the Prospectus and SAI with respect to the Class C shares of the American Independence Stock Fund (the “Fund”), a series of the Trust. Effective February 10, 2015, please be advised that American Independence Financial Services, LLC has recommended, and the Board of Trustees of the Funds has approved, the temporary suspension of the offering of Class C shares of the Funds until further notice. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
